DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 38-44, 47-49, and 52-59 are allowed.
The following is an examiner’s statement of reasons for allowance: With regard to claim 38, the prior art of record does not anticipate or render obvious the limitations: “wherein the female fluid connection element has a female-connection body in the rear portion of which it comprises a female-connection adapter for coupling thereof to the flexible tube, the female-connection adapter provided with a female-connection passage hole for passage of air and in the front portion the female-connection body comprises an abutment surface in complementary correspondence with the annular surface of the outer portion of the male-connection body, and a funnel-shaped inside in order to facilitate entry of the male connection elements”, when combined with the rest of the limitations of claim 38.  Claim 38 is therefore allowable.
Claims 39-44, 47-49, 52-54, and 56-59 include all the limitations of claim 38 and are therefore also allowed.

With regard to claim 55, the prior art of record does not anticipate or render obvious the limitations: “wherein the stationary and movable connectors incorporate fastening and interlocking elements which are operable by pressure, manual operation or a combination of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831